Judgment, Supreme Court, New York County (Nadel, J.), entered March 12, 1981, in plaintiff’s favor in the sum of $30,164, as resettled by order, entered June 23,1981, reducing said judgment to the sum of $24,458.33, unanimously modified, on the law, with costs and disbursements to plaintiff against defendants Silver and Karel, to the extent of granting judgment over for indemnification in favor of defendant Popik against defendants Silver and Karel and, except as thus modified, affirmed. After a nonjury trial, Trial Term properly found in favor of plaintiff against the general partners of a limited partnership which had executed a $50,000 promissory note payable to plaintiff. It is undisputed that the limited partnership is without assets to satisfy the debt due plaintiff. When partnership assets are insufficient to pay partnership debts, creditors may look to the general partners to satisfy the debts. (Partnership Law, §§ 26, 98, subd [1]; see Seligman v Friedlander, 199 NY 373; also Friedman v Gettner, 6 AD2d 647, affd 7 NY2d 764; cf. Helmsley v Cohen, 56 AD2d 519.) Nor is plaintiff bound by any internal limitation on an individual general partner’s power to bind the partnership since it had no knowledge of any such limitation. (See Partnership Law, § 20, subd 1; § 98, subd [1].) We have examined appellants’ other contentions and find that they are without merit. Modification of the judgment, as resettled, however, is required since Trial Term, having recognized defendant Popik’s right to judgment against codefendants Silver and Karel on his cross claim for indemnification, failed to provide for the same in the judgment. The judgment, as resettled, is modified accordingly. Concur — Sullivan, J. P., Carro, Silverman, Bloom and Asch, JJ.